Citation Nr: 1217025	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  11-07 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran served on active duty between September 1954 and June 1956.                     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2009 of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not preponderate against the Veteran's claim that his hearing loss was incurred during active service.

2.  The evidence of record does not preponderate against the Veteran's claim that his tinnitus was incurred during active service.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Service Connection

The Veteran asserts that he incurred hearing loss and tinnitus during service in the mid 1950s.  The RO denied his claim in the June 2009 rating decision on appeal.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In assessing VA service connection claims for hearing loss, the Board must first determine whether the Veteran has a hearing disability under VA regulations.  Hearing disabilities are determined for VA purposes using criteria provided under 38 C.F.R. § 3.385.  Thereunder, a hearing disability will be determined where any of the following threshold measures has been found: where the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; where the auditory threshold for at least three of the frequencies is 26 decibels or greater; or where speech recognition scores using the Maryland CNC Test are less than 94 percent.  

The evidence of record demonstrates that the Veteran has current hearing loss and tinnitus disorders.  An August 2008 private examination report notes speech recognition scores below 94 percent in each ear.  An October 2010 VA audiology examination report indicates auditory thresholds higher than 26 decibels from 3000 to 4000 Hertz in each ear, and indicates a speech recognition score below 94 percent in the right ear.  And a December 2011 private audiology examination report notes speech recognition scores below 94 percent in each ear, and indicates auditory thresholds higher than 26 decibels from 1000 to 4000 Hertz in each ear.  38 C.F.R. § 3.385.  These reports also note a diagnosis of tinnitus.

The record also indicates that the Veteran likely incurred acoustic trauma during service.  The evidence shows that he served with the army during a time of war.  Moreover, the Veteran maintains exposure to noise while assigned to an artillery unit.  The Board finds his statements particularly significant here, given that his service treatment records were apparently destroyed while in possession of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where records are apparently lost while in the possession of the government, a heightened obligation applies to consider carefully the benefit-of-the-doubt rule).  Moreover, the record contains no evidence to counter the Veteran's claims to in-service noise.  Rather, the Board finds the Veteran competent to testify to such symptoms, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  See also Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  

As to whether the Veteran's disorders relate to the acoustic trauma in service, the Board has considered the relevant lay and medical evidence of record.  Based on the record, the Board has found the evidence to be in a state of equipoise.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany and Gilbert, both supra.  

On the one hand, certain evidence of record counters the Veteran's claims to service connection.  The earliest evidence of record that the Veteran had a hearing disorder is found in the August 2008 private report, which is dated approximately 50 years following separation from the army.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be construed as evidence against a claim of service connection).  The Veteran did not assert service connection for his hearing disorders until April 2008, also over 50 years following service.  The August 2008 private report noted "bilateral hearing loss for many years duration" but did not assert chronic in-service hearing disorders or such disorders immediately following service.  While June 2007 and April 2008 private treatment records noted normal hearing, there is no indication of audiometric testing at the time of the examinations for conditions unrelated to hearing loss.  As such, the Board finds that those records are of limited probative value.  

Further, during his October 2010 VA examination, the Veteran made statements indicating he was not sure of the dates of onset of his hearing loss and tinnitus.  This weakens the notion of a chronic in-service disorder, or of one that manifested a continuity of symptomatology following service.  38 C.F.R. § 3.303.  Moreover, the October 2010 VA examiner expressly found the Veteran's disorders unrelated to service.  This opinion is of probative value because it is rendered by an audiologist, it is based on a review of the record, the evidence in the claims file, and a personal assessment of the Veteran, and it is supported by a rationale - the examiner indicated that the Veteran's in-service experiences would not have caused a chronic disorder, while his many years of noise exposure in post-service civilian employment would likely cause hearing problems.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).   

On the other hand, certain evidence favors the Veteran's claims.  Again, the Board notes the Veteran's likely exposure to acoustic trauma during service.  In the August 2008 private report, it is indicated that the Veteran stated that he had "persistent, bilateral tinnitus, which began during military service[.]"  This indicates that ringing in the ears began during service and has continued since.  38 C.F.R. 
§ 3.303(b).  In the August 2008 and December 2011 private opinions, the examiner, also an audiologist, found the Veteran's hearing loss and tinnitus as likely as not related to service.  And the Board finds the Veteran's lay statements of probative value as the Veteran can testify regarding observable symptoms such as hearing loss and tinnitus, which is based primarily on subjective complaints.  Cf. 38 C.F.R. §§ 3.385, 4.85, 4.86 (2010); Lendenmann v. Principi, 3 Vet. App. 345 (1992) (in evaluating hearing loss, a mechanical application of the rating schedule is used).  Tinnitus is defined as, "[n]oises (ringing, whistling, hissing, roaring, booming, etc.) in the ears."  See Stedman's Medical Dictionary 1838 (27 ed. 2000).  The Veteran is competent to establish the presence of such an observable symptom.  See Layno, supra.  

As such, the Board cannot find that the evidence of record preponderates against the Veteran's claims to service connection.  The Board notes further that no evidence of record challenges the credibility of the Veteran, who has been consistent in his statements here.  See Smith, supra.  As such, a reasonable doubt has been created in the record.  This is an appropriate case in which to grant the claims by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

1.  Entitlement to service connection for bilateral hearing loss is granted.    

2.  Entitlement to service connection for tinnitus is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


